******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              IN RE ADRIANA C. ET AL.*
                     (AC 36687)
                 Gruendel, Lavine and Dupont, Js.
      Argued October 9—officially released October 31, 2014**

  (Appeal from Superior Court, judicial district of
Middlesex, Juvenile Matters at Middletown, Conway, J.)
  Nazli C., self-represented, the appellant (respon-
dent mother).
  Stephen Vitelli, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                          Opinion

   LAVINE, J. General Statutes § 17a-112 (j) (3) (B) (i)
provides for the termination of parental rights when
the child ‘‘has been found by the Superior Court . . .
to have been neglected or uncared for in a prior pro-
ceeding . . . and the parent of such child has been
provided specific steps to take to facilitate the return
of the child to the parent . . . and has failed to achieve
such degree of personal rehabilitation as would encour-
age the belief that within a reasonable time, considering
the age and needs of the child, such parent could
assume a responsible position in the life of the child
. . . .’’ Compliance with the specific steps ordered
facilitates, but does not guarantee, the return of the
child to the parent. See In re Vincent D., 65 Conn. App.
658, 670, 783 A.2d 534 (2001) (successful completion
of expectations not sufficient to defeat claim that parent
has not achieved sufficient rehabilitation). Although a
parent may have participated in the programs recom-
mended pursuant to the specific steps ordered, a court
may properly find that the parent has failed to achieve
rehabilitation. See In re Coby C., 107 Conn. App. 395,
406, 945 A.2d 529 (2008) (rejecting claim that substantial
compliance with specific steps bars court from termi-
nating parent rights). ‘‘In other words, a finding of reha-
bilitation is not based on a mechanistic tabulation of
whether a parent has undertaken specific steps
ordered.’’ In re Destiny R., 134 Conn. App. 625, 627, 39
A.3d 727, cert. denied, 304 Conn. 932, 43 A.3d 660 (2012).
The ultimate issue the court must evaluate is whether
the parent has gained the insight and ability to care
for her children given their ages and needs within a
reasonable time. See In re Eden F., 250 Conn. 674, 706,
741 A.2d 873, reargument denied, 251 Conn. 924, 742
A.2d 364 (1999).
   The self-represented respondent mother appeals
from the judgments of the trial court, rendered after
her daughters A and A had been adjudged neglected in
a prior proceeding, terminating her parental rights in
them on the ground of her failure to achieve the degree
of personal rehabilitation that would encourage the
belief that within a reasonable time, considering the age
and needs of A and A, she could assume a responsible
position in their lives.1 See General Statutes § 17a-112
(j) (3) (B) (i). On appeal, the respondent has raised
multiple claims, which may be summarized as con-
tending that the trial court improperly concluded that
(1) she had failed to rehabilitate and (2) it was in the
best interests of her daughters to terminate her parental
rights in them. We affirm the judgments of the trial
court.
   We review appeals regarding termination of parental
rights by the clearly erroneous standard. See In re Brea
B., 75 Conn. App. 466, 469, 816 A.2d 707 (2003). ‘‘The
determinations reached by the trial court that the evi-
dence is clear and convincing will be disturbed only if
[any challenged] finding is not supported by the evi-
dence . . . in the whole record . . . .’’ (Internal quota-
tion marks omitted.) Id.
   ‘‘A hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the trial court deter-
mines whether one of the statutory grounds for termina-
tion of parental rights [under § 17a-112 (j)] exists by
clear and convincing evidence. If the trial court deter-
mines that a statutory ground for termination exists, it
proceeds to the dispositional phase. In the dispositional
phase, the trial court determines whether termination
is in the best interests of the child.’’ (Internal quotation
marks omitted.) In re Destiny R., supra, 134 Conn.
App. 629.
   In the present case, the trial court found that A and
A were born in 2007 and 2009, respectively, and were
almost seven and five years old, respectively, at the
time of trial.2 The girls were first adjudicated neglected
in July, 2011, but remained in the care of their parents
under an order of protective supervision. The petitioner,
the Commissioner of Children and Families, filed an
order of temporary custody in October, 2011. The par-
ties agreed to open the judgment of neglect and the
girls were committed to the custody of the petitioner.
At the time of the neglect adjudications in October,
2011, the respondent and the girls’ father were abusing
substances, neglecting their mental health, engaging in
domestic violence, and unable to maintain stable
employment and housing.
   Between July, 2011, and the trial on the termination
petitions, held in February and March, 2014, the respon-
dent was admitted to in-patient substance abuse treat-
ment programs nine times. In April, 2012, the
respondent was admitted to Crossroads, where she
remained for seven months to attain sobriety. She has
been sober since her discharge from that program until
the time of trial. When she was discharged from the
Crossroads program, the respondent was offered sup-
portive housing, but she declined to take advantage of
the offer. Instead, the respondent chose to reside in a
different part of the state with a man who is the father
of her youngest daughter. See footnote 2 of this opinion.
The respondent was required to be monitored by Mid-
western Connecticut Council of Alcoholism for her sub-
stance abuse and mental health issues. In early 2013,
the respondent failed to comply with the monitoring
requirement, but she began to see a mental health thera-
pist in September, 2013.
  The court found that while she was in the Crossroads
program, the respondent visited with A and A weekly
until October, 2013, when she missed visits ostensibly
due to her newly obtained employment. Since Decem-
ber 20, 2013, however, the respondent has maintained
her weekly visits with A and A. Although the respondent
may have taken one or two parenting classes, she and
the girls’ father have not been able to resolve their
coparenting issues. The court found that despite the
respondent’s having addressed her issues concerning
substance abuse and mental health, she failed to obtain
stable and appropriate housing required for reunifica-
tion and to resolve her dysfunctional relationship with
the girls’ father.
   The court further found that the respondent ‘‘has
made remarkable strides in achieving and sustaining
sobriety.’’ Within the several months prior to trial, the
respondent was compliant with her weekly attendance
at therapy and with a medication regime, and was
employed. The court, however, found that stable and
appropriate housing still eluded her. The court con-
cluded that although she may be poised to begin parent-
ing a child, the respondent has not gained the ability
to care for the needs of A and A. ‘‘[I]n assessing rehabili-
tation, the critical issue is not whether the parent has
improved [her] ability to manage [her] own life, but
rather whether [she] has gained the ability to care for
the particular needs of the child [or children] at issue.’’
(Internal quotation marks omitted.) In re Kasmaesha
C., 148 Conn. App. 666, 680, 84 A.3d 1279, cert. denied,
311 Conn. 937, 88 A.3d 549 (2014). The court found that
the respondent has come a long way in addressing the
reasons why A and A were removed from her care, but
when framed in terms of the girls’ needs, her progress
has not gone far enough. Despite the respondent’s love
for A and A, she is not yet capable of meeting their
needs.3
  The court found that the girls have not been in the
respondent’s custody since October, 2011. During that
time, A and A they have been in five different place-
ments. During one set of placements, the girls were
separated. Since June, 2013, A and A have lived together
with a preadoptive foster family. According to their
therapist, Sally Miller, who has seen the girls on a
weekly or biweekly basis since July, 2013, both girls are
adjusting well to school. They also sleep and eat well.
   The court concluded that A and A should not be
subject to another removal, particularly a removal from
the foster family with whom they have bonded and with
whom they can attain permanency through adoption.
Moreover, the girls’ reunification with the respondent,
who, in the eight months prior to trial had, in the words
of the trial court, ‘‘moved toward the periphery of both
girls’ emotional bond radius,’’ is unknown territory. Any
reunification of the respondent with A and A constitutes
too big a risk for failure, with the potential for irrepara-
ble harm to the girls, with little to no potential net gain
for them.4 For the foregoing reasons, the court found
that the petitioner had proven that the respondent had
failed to rehabilitate.
  In the dispositional phase of the trial, the court made
the findings required by § 17a-112 (k). Specifically, the
court found that the petitioner timely and accurately
had identified the respondent’s drug abuse, untreated
mental health concerns, domestic violence, unstable
housing, and need for coparenting counseling. The
Department of Children and Families provided appro-
priate services, but the respondent chose not to take
advantage of the supportive housing offered to her once
she achieved sobriety. The court opined that the respon-
dent may have been able to reunify with A and A if she
had taken advantage of the housing support that was
offered to her when she completed the Crossroads
program.
   The court also found that petitioner made reasonable
efforts to reunify the respondent with A and A. The
court ordered steps for the respondent, and she has
achieved most of them, but she still lacks stable
housing.
   The court found that A and A, who were then almost
seven and five respectively, love the respondent; and
she loves them. The girls have endured much upheaval
and transition in their young lives prior to and after
their removal from the respondent’s custody. Their time
in foster care was rocky and disruptive at times. The
girls’ present foster parents wish to adopt them.5 The
court concluded that ‘‘the parent-child bond that pres-
ently exists between the girls and the [respondent] is
overshadowed by the emotional bond and stability the
girls’ now enjoy with their foster family.’’ Although the
respondent has made significant and substantial per-
sonal strides toward rehabilitation, her accomplish-
ments do not include stable housing. In terms of A and
A’s needs and best interests, the respondent’s accom-
plishments are, in the court’s words, ‘‘too little, too late.’’
   After finding that no person, agency, parent, or eco-
nomic circumstances had precluded the respondent
from maintaining a meaningful relationship with A and
A, the court terminated the respondent’s parental rights
in them. The court appointed the petitioner the girls’
statutory parent and approved the permanency plan
finding that it is reasonable and in the girls’ best inter-
ests to be adopted by their foster parents.
   On the basis of our review of the record and the
court’s thorough memorandum of decision, we con-
clude that the court properly terminated the respon-
dent’s parental rights in A and A in accordance with
the statutory requirements. Although the respondent
has made admirable strides in her personal life, she has
failed to achieve the degree of personal rehabilitation
that would encourage a belief that within a reasonable
time she could assume a responsible position in the
lives of A and A. The sad reality is that sometimes, even
parents who love their children are not equipped to
provide their children with what they need, despite the
parents’ best efforts.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** October 31, 2014, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Each girl’s name begins with the letter A. The court also terminated the
parental rights of the father of A and A, to whom the respondent is married,
but he is not a party to this appeal. In this opinion, respondent refers to
the mother.
   2
     The respondent has a third daughter who is younger than A and A, and
a son who is older than they are. At the time of trial, the respondent did
not have custody of any of her children.
   3
     Nancy Randall, a psychologist, evaluated the respondent and her daugh-
ters several times from December, 2012 to December, 2013. Randall opined
that the respondent needs more time than most adults to learn new informa-
tion and skills. Her avoidant style exacerbates that need, as she pulls back
when people are placing demands on her. She performs best in situations
where things are clearly defined for her and there is a certain degree of
structure. She has trouble when expectations are not clear. She is at risk
of making poor choices when she feels stressed or unsure of herself. She
is defensive when people try to change her mind or get her to consider
alternate perspectives.
   The respondent is unwilling to give up her fight for A and A, and clearly
wants to have a relationship with them. According to Randall, the respondent
does not show good understanding of the girls’ emotional needs and how
they might react to a reunification, particularly given her long-standing lack
of stability. It is more likely that she would minimize the girls’ experiences
that do not fit her own beliefs or preferences. The respondent is able to form
attachments and cares about relationships, but she has little understanding of
how to resolve differences or how to deal with others’ needs that conflict
with her own.
   4
     The court found a further complicating issue in that A and A, at the
respondent’s directive, do not know about their baby half-sister. The respon-
dent is working to obtain custody of her youngest child, but she had not
yet met the need for stable housing.
   5
     The girls’ foster parents facilitate the girls’ relationship with their older
half-brother, which the girls enjoy.